DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Determining Zoned Air Quality Conditions

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter that the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter that the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 11 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps and relationships, such omission amounting to a gap between the steps and relationships needed to determine air 
The presented claims offer parameters in support of qualifying air quality conditions, but fails to establish a process by which the first and second measured values in the first and second zones are compared, contrasted and/or the result of a relationship between the elements [values] are used to facilitate the determination of air quality conditions, or how the measurements are employed in establishing a predetermined zone condition as a result of a comparable analysis.  Paragraph 21 of the specification notes the following:
[0021]
In one example, condition determining component 122 can determine whether the one or more air quality conditions exist by comparing values of air quality parameters with configured or otherwise defined thresholds, comparing values of the air quality parameters with thresholds over a period of time, etc. For example, condition determining component 122 can perform data metric calculation and observation to justify condition of the environment and/or determine whether risks exist and/or take risk management actions, as described herein. In this regard, condition determining component 122 can consider not only a maximum value for the parameter being met, but can also measure the value over a period of time to detect a condition of prolonged exposure at lower levels, which can still be harmful for some conditions. Moreover, for example, condition determining component 122 can determine whether the one or more air quality conditions exist based on other parameters.

While the aforementioned section presents an alternative example, it establishes a basis for comparing values to a pre-existing determinant(s), and making a determination based on the analytical process.  As presented, the cited independent claims measure and transmit data, but fail to denote how the claimed system and method determines, based on the first value and the second value, an air quality condition.  Examiner notes that during the examination process, claim language is considered in broad terms, whereby careful consideration is taken to view 
While dependent claims 2-10, 12-20, 22 and 23, provide support to the general system, method and computer implemented medium claims noted in independent claims 1, 11 and 21, respectively, the claims fail to cure the aforementioned omissions.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-23 are rejected under 35 U.S.C. 103 as being unpatentable over Stakutis et al., US Patent Application Publication No. 2013/0260668 (published October 3, 2013, hereinafter STAKUTIS), in view of Seem et al, US Patent Application Publication No. 2008/0277486 (published November 13, 2008, hereinafter SEEM).
As per claim 1, STAKUTIS teaches of a device for reporting air quality parameters for an environment (see fig. 3, and par. 6: system employs the use of sensors for capturing environmental data, controllers for managing the information and sending control signals/parameters to correct zone conditions), comprising:
a sensor configured to measure a first value of an air quality parameter in a first zone of the environment (see par. 6-8: one or more sensors are used to measure and collect one or more zone parameters, particular to the occupying zone);
a sensor configured to receive a second value of the air quality parameter in a second zone of the environment (see fig. 1 and 3, and par. 7-8 and 45: one or more sensors are used to 
a processor configured to:  determine, based on the first value and the second value, an air quality condition (see par. 18: the IAQ control module is configured to compare and differentiate quality components when comparing different zones, and subsequently reporting or acting on the results for control purposes).
While STAKUTIS focuses on a communication circuit for receiving signals resident to one or more zones (see par. 51), the reference fails to explicitly teach of a transceiver configured to receive a second value of the air quality parameter in a second zone of the environment.
	Like STAKUTIS, SEEM is directed to collecting environmental data, and reporting space information in an effort to manage the air quality of conditions of predetermined zones.  However, the art further teaches of a system and method that employs the use of transceivers as well as a variety of other sensor-based devices, to communicate zone information to a control mechanism. (par. 30 and 45)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to employ the use of SEEM's transceivers, with STAKUTIS's variety of sensors, to provide a versatile selection of sensor based devices to transmit zone and environmental data to local controllers for space management.	

As per claim 2, the combination of STAKUTIS and SEEM teaches all of the limitations noted in the base claim(s) as outlined above, wherein STAKUTIS further teaches of the device of claim 1, wherein the processor 1s further configured to report, to a controlling device and via the transceiver, an instruction based on the air quality condition (see 68-fig. 1 and 3, and par. 7-

As per claim 3, the combination of STAKUTIS and SEEM teaches all of the limitations noted in the base claim(s) as outlined above, wherein STAKUTIS further teaches of the device of claim 2, wherein the controlling device includes a monitoring application, and wherein reporting the instruction comprises reporting the air quality condition, the first value, or the second value to the controlling device (see 68-par. 18: the IAQ control module is configured to compare and differentiate quality components when comparing different zones, and subsequently reporting or acting on the results for control purposes).

As per claim 4, the combination of STAKUTIS and SEEM teaches all of the limitations noted in the base claim(s) as outlined above, wherein STAKUTIS further teaches of the device of claim 2, wherein the controlling device includes a thermostat, and wherein reporting the instruction comprises transmitting a command to the thermostat to modify operation of a heating, ventilation, and air conditioning (HVAC) system based on the air quality condition (see 68-par. 9 and 37: system captures zone details via a host of sensors, and as a result of a differential or conditional scenario, the IAQ may send instructions to elements of the system (e.g., zone damper, thermostat, etc.) to act on the determined results to further manage zone conditions).

As per claim 5, the combination of STAKUTIS and SEEM teaches all of the limitations noted in the base claim(s) as outlined above, wherein STAKUTIS further teaches of the device of claim 1, wherein the sensor is configured to measure the first value of the air quality parameter over a period of time, and wherein the processor is configured to determine the air 

As per claim 6, the combination of STAKUTIS and SEEM teaches all of the limitations noted in the base claim(s) as outlined above, wherein STAKUTIS further teaches of the device of claim 1, wherein the sensor is configured to measure at least one of a carbon monoxide count, a pollen count, or a volatile organic compound (VOC) count (see 68-par. 26: the system relies on a variety of sensors to evaluating zone conditions, wherein sensors to detect carbon dioxide and Total Volatile Organic Compound are employed).

As per claim 7, the combination of STAKUTIS and SEEM teaches all of the limitations noted in the base claim(s) as outlined above, wherein STAKUTIS further teaches of the device of claim 1, wherein the processor is configured to determine the air quality condition based on considering the first value or the second value in conjunction with a room temperature or pressure measured by the sensor (see 68-par. 19, 21, 24 and 51: system relies on varying sensing components to both evaluate different pressure nuances (e.g., static, velocity, etc.) and temperature variances respective of first and second zones, wherein active control elements are subsequently used to offset non-compliant scenarios).

As per claim 8, the combination of STAKUTIS and SEEM teaches all of the limitations noted in the base claim(s) as outlined above, wherein STAKUTIS further teaches of the device of claim 1, wherein the processor is configured to determine the air quality condition based on considering the first value or the second value in conjunction with an occupancy of the first zone or the second zone (see 68-par. 3, 26 and 51: system manages zone conditions based on 

As per claim 9, the combination of STAKUTIS and SEEM teaches all of the limitations noted in the base claim(s) as outlined above, wherein STAKUTIS further teaches of the device of claim 1, wherein the transceiver 1s configured to communicate over a WiFi network (see 68-par. 51: in an effort to communicate on conditions in various zones, the IAQ controller may include multiple sensors which rely on communication over wireless networks).

As per claim 10, the combination of STAKUTIS and SEEM teaches all of the limitations noted in the base claim(s) as outlined above, wherein STAKUTIS further teaches of the device of claim 1, wherein the processor 1s further configured to report, to another device via the transceiver, the first value (see 68-par. 18: the IAQ control module is configured to compare and differentiate quality components when comparing different zones, and subsequently reporting the results to a system controller which initiates activities to bring a zone incompliance according to predetermined parameters).

As per claim 11, STAKUTIS teaches of a computer-implemented method for reporting air quality parameters for an environment (see fig. 3, and par. 6: system employs the use of sensors for capturing environmental data, controllers for managing the information and sending control signals/parameters to correct zone conditions), comprising:

receiving a second value of the air quality parameter in a second zone of the environment (see fig. 1 and 3, and par. 7-8 and 45: one or more sensors are used to measure and collect zone data, wherein the zone data is further sent to a controller for further processing of system activity); and
determining, based on the first value and the second value, an air quality condition (see par. 18: the IAQ control module is configured to compare and differentiate quality components when comparing different zones, and subsequently reporting or acting on the results for control purposes).
STAKUTIS focuses on a communication circuit for receiving signals resident to one or more zones (see par. 51), but fails to explicitly teach of a transceiver configured to receive a second value of the air quality parameter in a second zone of the environment.
	The cited SEEM reference is directed to collecting environmental data, and reporting space information in an effort to manage the air quality of conditions of predetermined zones, wherein SEEM further addresses a method which uses transceivers to communicate zone information to a control mechanism (par. 30 and 45).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to employ the use of SEEM's method of using transceivers, with STAKUTIS's method of relying on a variety of sensors, to provide a versatile selection of sensor-based devices to transmit zone and environmental data to local controllers for space management.	

As per claim 12, the combination of STAKUTIS and SEEM teaches all of the limitations noted in the base claim(s) as outlined above, wherein STAKUTIS further teaches of the 

As per claim 13, the combination of STAKUTIS and SEEM teaches all of the limitations noted in the base claim(s) as outlined above, wherein STAKUTIS further teaches of the computer-implemented method of claim 12, wherein the controlling device includes a monitoring application, and wherein reporting the instruction comprises reporting at least one of the air quality condition, the first value, or the second value to the controlling device (see 68-par. 18: the IAQ control module is configured to compare and differentiate quality components when comparing different zones, and subsequently reporting or acting on the results for control purposes).

As per claim 14, the combination of STAKUTIS and SEEM teaches all of the limitations noted in the base claim(s) as outlined above, wherein STAKUTIS further teaches of the computer-implemented method of claim 12, wherein the controlling device includes a thermostat, and wherein reporting the instruction comprises transmitting a command to the thermostat to modify operation of a heating, ventilation, and air conditioning (HVAC) system based on the air quality condition (see 68-par. 9 and 37: system captures zone details via a host of sensors, and as a result of a differential or conditional scenario, the IAQ may send instructions to elements of the system (e.g., zone damper, thermostat, etc.) to act on the determined results to further manage zone conditions).

As per claim 15, the combination of STAKUTIS and SEEM teaches all of the limitations noted in the base claim(s) as outlined above, wherein STAKUTIS further teaches of the 

As per claim 16, the combination of STAKUTIS and SEEM teaches all of the limitations noted in the base claim(s) as outlined above, wherein STAKUTIS further teaches of the computer-implemented method of claim 11, wherein the sensor is configured to measure at least one of a carbon monoxide count, pollen count, or a volatile organic compound (VOC) count (see 68-par. 26: the system relies on a variety of sensors to evaluating zone conditions, wherein sensors to detect carbon dioxide and Total Volatile Organic Compound are employed).

As per claim 17, the combination of STAKUTIS and SEEM teaches all of the limitations noted in the base claim(s) as outlined above, wherein STAKUTIS further teaches of the computer-implemented method of claim 11, wherein determining the air quality condition is based on considering at least one of the first value or the second value in conjunction with a room temperature or pressure measured by the sensor (see 68-par. 19, 21, 24 and 51: system relies on varying sensing components to both evaluate different pressure nuances (e.g., static, velocity, etc.) and temperature variances respective of first and second zones, wherein active control elements are subsequently used to offset non-compliant scenarios).

As per claim 18, the combination of STAKUTIS and SEEM teaches all of the limitations noted in the base claim(s) as outlined above, wherein STAKUTIS further teaches of the computer-implemented method of claim 11, wherein determining the air quality condition is 

As per claim 19, the combination of STAKUTIS and SEEM teaches all of the limitations noted in the base claim(s) as outlined above, wherein STAKUTIS further teaches of the computer-implemented method of claim 11, wherein receiving the second value is over a WiFi network (see 68-par. 51: in an effort to communicate on conditions in various zones, the IAQ controller may include multiple sensors which rely on communication over wireless networks).

As per claim 20, the combination of STAKUTIS and SEEM teaches all of the limitations noted in the base claim(s) as outlined above, wherein STAKUTIS further teaches of the computer-implemented method of claim 11, further comprising reporting, to another device, the first value (see 68-par. 18: the IAQ control module is configured to compare and differentiate quality components when comparing different zones, and subsequently reporting the results to a system controller which initiates activities to bring a zone incompliance according to predetermined parameters).

As per claim 21, STAKUTIS teaches of a non-transitory computer-readable medium, comprising code executable by a processor for reporting air quality parameters for an environment (see fig. 3, and par. 6: system employs the use of sensors for capturing 
measuring, via a sensor, a first value of an air quality parameter in a first zone of the environment (see par. 6-8: one or more sensors are used to measure and collect one or more zone parameters, particular to the occupying zone);
receiving a second value of the air quality parameter in a second zones of the environment (see fig. 3, and par. 7-8 and 45: measuring and collecting data from one or more zone sensors, wherein the zone data is subsequently sent to a resident controller for zone management); and
determining, based on the first value and the second value, an air quality condition (see par. 18: the IAQ control module is configured to compare and differentiate quality components when comparing different zones, and subsequently reporting or acting on the results for control purposes).
STAKUTIS teaches of using sensors in a communication circuit for sending and receiving signals resident to devices in one or more zones (see par. 51), but fails to explicitly teach of a transceiver configured to receive a second value of the air quality parameter in a second zone of the environment.
	SEEM also focuses on capturing space data, and sending the data to resident controllers for reporting environmental parameters, whereby the reference further teaches of a system and method which employs the use of transceivers as a means for capturing and communicating zone information (see throughout the reference, and in particular, par. 30 and 45).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to employ the use of SEEM's transceivers to collect and send data, with STAKUTIS's variety of sensors, to provide a versatile selection of sensor-based devices to gather and transmit zone data to local controllers for space management.	

As per claim 22, the combination of STAKUTIS and SEEM teaches all of the limitations noted in the base claim(s) as outlined above, wherein STAKUTIS further teaches of the non-transitory computer-readable medium of claim 21, wherein the code further comprises code for reporting, to a controlling device, an instruction based on the air quality condition (see 68-fig. 1 and 3, and par. 7-8 and 45: the controller uses an algorithm to control the flow of air for testing/sampling (e.g., routing via IAQ control, sensor, timing mechanism), ventilation, supply and a variety of other purposes).

As per claim 23, the combination of STAKUTIS and SEEM teaches all of the limitations noted in the base claim(s) as outlined above, wherein STAKUTIS further teaches of the non-transitory computer-readable medium of claim 22, wherein the controlling device includes a monitoring application, and wherein the code for reporting the instruction reports at least one of the air quality condition, the first value, or the second value to the controlling device (see 68-par. 18: the IAQ control module is configured to compare and differentiate quality components when comparing different zones, and subsequently uses an algorithm to generate a response which includes reporting and/or acting on the zone results for to bring the zone in line with predetermined parameters).

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Meirav, US Patent Application Publication No. 2013/0291732, 2012/0273980, and 2011/0265648, teach of a method for improving zone conditions by capturing and comparing space data, and subsequently using the data to purge and/or improve airflow as a means for modifying zone conditions.  The balance of references cited in the attached PTO Form-892 .

Conclusion
The applicant is strongly encouraged to contact the examiner if further clarifications are needed with respect to interpretation of currently presented claims and/or cited prior art. 
	A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v. BiocraftLabs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN BOOKER whose telephone number is (571)272-7827.  The examiner can normally be reached on M-F 9am-5pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.





/Kelvin Booker/
Examiner, Art Unit 2119

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119